Per Curiam.
This was an action of ejectment. The complaint is in the usual form, alleging title in the plaintiff, and an ouster by the defendants. The answer is a general de^ nial and a plea of title in the defendants, which is denied in the reply. At the trial below a nonsuit was granted, and from the judgment of dismissal the plaintiff appeals.
The appellant offered in evidence a complete chain of title from the United States to himself, and there was nothing in the appellant’s case to defeat or impair the prima facie case thus made. If, as claimed by the respondents, the appellant has no title, by reason of a conveyance by one of his grantors of an earlier date than the one under which the appellant claims', or by reason of the final judgment of a court of competent jurisdiction which is binding upon the appellant, or by reason of adverse possession of the premises by the *22respondents and those under whom they claim, it was incumbent on the respondents to plead and prove such facts. It is apparent, from an examination of the record, that the findings and judgment of the court below were not based upon the ease made by the appellant, but rather upon extrinsic facts, of which the court improperly took judicial notice, such as the former judgment of this court in another case, and other matters appearing in the findings, concerning which the record is wholly silent.
The judgment of the court below is therefore reversed!, with directions to deny the motion for a nonsuit, and proceed with the trial.